Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention regards an OLED display device with specific pixel circuit as discussed in the specification and claimed in claims 1, 11 and 18. 
Applicant’s invention teaches a plurality of diode-connected transistors T2 and T3 as shown in Fig. 2A connected in series between the driving transistor T1 and the OLED device. The transistors T1, T2 and T3 form a driving transistor unit. 
Regarding this limitation, claims 1 and 11 recites the limitation, “a driving sub-circuit comprising N driving transistors connected in series, N being an integer greater than 1, wherein the N driving transistors include a first driving transistor having a drain electrode coupled to a power-supply port and an N-th driving transistor having a source electrode coupled to a light-emitting diode. Claim 18 recites the limitation, “a driving sub-circuit having N driving transistors connected in series, wherein a first driving transistor of the N driving transistor is a first transistor in the series and the N-th driving transistor of the N driving transistors is a last transistor in the series”. 
Examiner conducted search to find these limitations but could not find prior arts that would teach them alone or in combination. Followings are the most relevant references or prior arts from the record.
Cho et al (PGPUB 2015/0108437 A1) – Cho teaches a pixel with three driving transistors in single pixel. However, these driving transistors are in parallel configuration rather than a series configuration as claimed by Applicant.
Kim et al (PGPUB 2006/0061525 A1) – Kim teaches a pixel with two parallel driving transistors in single pixel for two OLED elements. However, these driving transistors are not in series configuration as claimed by Applicant.
Nishiyama (PGPUB 2021/003500 A1) and (PGPUB 2021/0027709 A1) – Nishiyama references teach driving transistor with diode-connected transistor connected in series between the driving transistor and OLED. However, Nishiyama reference has effective filing date of March 27, 2018 and does not qualify as a prior art to Applicant’s application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691